Exhibit 10.3

[ubs.jpg]

677 Washington Boulevard
Stamford, CT 06901
Phone: (203) 719-3000

For confirmation queries contact
Timothy Clary (203) 719 4180
Steven Chan (203) 719 4524

CONFIRMATION

Solitario Resources Corporation

Dear

Solitario Resources Corporation,



We have acted as agent for you and for UBS AG, London Branch, in connection with
the transaction(s) set forth in the underlying confirmations enclosed herewith.
We have charged UBS AG, London Branch, a commission for our services. Details of
the amount of such commission will be furnished to you upon your written
request.

Please check the underlying confirmations carefully and immediately upon receipt
so that errors and discrepancies can be promptly identified and rectified. If
the enclosed confirmations correctly set forth the terms of the transaction(s),
please execute each confirmation and promptly return by facsimile.

Please return to Fax no. (203) 719-0274.
Attn. Confirmations

 

***Please return entire confirmation***

If there are any errors or discrepancies, these should be communicated
immediately to us and in any event no later than three business days after
receipt of this letter.

Very Truly Yours,

UBS Securities LLC



/s/William Boss

/s/James Poucher

William Boss



James Poucher





 

[ubs.jpg]



 

UBS AG, LONDON BRANCH

 

100 Liverpool Street

 

London EC2M 2RH

 

Documentation: Tel: +44 207 568 0673

 

Fax: +44 207 568 9895/ 9896





 

Date:                                                17 October 2007

To:                                                  Solitario Resources
Corporation ("Party B")
                                        4251 Kipling Street Suite 390
                                        Wheat Ridge, CO 80033

From:                                             UBS AG London Branch ("Party
A"),
as Transacting Branch

Re:                                                  Single Pay Collar
Confirmation
UBS Reference Number 1410057/8



The purpose of this writing (the "Confirmation") is to confirm the terms and
conditions of the Transaction entered into between us on the Trade Date
specified below (the "Transaction").

This Confirmation constitutes a "Confirmation" under, and supplements, forms
part of, and is subject to, the Master Agreement for Equity Options (dated as of
the date specified below), as may be amended and supplemented from time to time,
between you and UBS AG (the "Master Agreement"). All provisions contained in the
Master Agreement govern this Confirmation except as expressly modified below.
This Confirmation is further subject to the Pledge and Security (dated as of the
date specified below) among you, the Collars Office (as defined in the Pledge
Agreement), UBS AG London Branch, and certain others (the "Pledge Agreement").
Capitalized terms used but not defined herein shall have the meanings they are
given in the Master Agreement or the Pledge Agreement, as the context requires,
if defined therein.

Master Agreement Date:

05 October 2007

Pledge Agreement Date:

05 October 2007

Trade Date:

12 October 2007

   

General Terms

 

Underlying Shares:

Common Stock of Kinross Gold Corporation (Ticker: KGC)

Number of Underlying Shares:

400,000.00

Upper Threshold Price:

USD 21.7710

Lower Threshold Price:

USD 13.8099

Premium:

Zero

Premium Payment Date:

Not Applicable

Exercise Style:

European

Exchange:

The primary national securities market or automated quotation system on which
the Underlying Shares are admitted for trading or quoted.

Related Exchange:

The primary on which options or futures on the Shares are traded.

Expiration Date:

14 April 2009

, or, if that day is not an Exchange Business Day, the first following day that
is an Exchange Business Day.

Expiration Time:

At the close of trading on the Exchange (without regard to any extended or
after-hours trading sessions)

Automatic Exercise:

Applicable

Valuation Date:

The Expiration Date

Valuation Time:

The Expiration Time

Calculation Agent:

Party A, whose calculations shall be binding absent manifest error.

Clearance System :

The Depository Trust Company, or any successor to or transferee of such
clearance system.

Settlement Terms

 

Settlement:

The Transaction will be Cash Settled; provided, however, that Party B may elect
to require that the Transaction be Physically Settled, rather than Cash Settled,
by giving notice to Party A no later than ten Exchange Business Days prior to
the Expiration Date.

Physical Settlement:

If the Transaction is to be Physically Settled, on the Settlement Date, payment
and delivery shall be made through the Clearance System, as specified in the
Master Agreement.

Settlement Date:

Three Exchange Business Days after the Valuation Date.

Cash Settlement:

If Cash Settlement is applicable, then on the Settlement Date:

(i)     if the Reference Price is less than the Lower Threshold Price, the Cash
Settlement Amount shall be payable by Party A to Party B;

(ii)     if the Reference Price is greater than the Upper Threshold Price, the
Cash Settlement Amount shall be payable by Party B to Party A; and

(iii)     if the Reference Price is (a) equal to or greater than the Lower
Threshold Price and (b) equal to or less than the Upper Threshold Price, then no
Cash Settlement Amount shall be payable by either party.

Reference Price:

(i) The average of the VWAP Prices on each averaging date as determined by the
Calculation Agent.

VWAP Price:

Mean, for any day, the volume-weighted average per share price of Common Stock
as listed on Bloomberg Page AQR for the hours 9:30 a.m. to 4:00 p.m. New York
time.

Averaging Date:

14 April 2009

Cash Settlement Amount:

(i)     if the Reference Price is less than the Lower Threshold Price, an amount
in USD equal to the product of (i) the excess of the Lower Threshold Price over
the Reference Price and (ii) the Number of Underlying Shares; and

(ii)     if the Reference Price is greater than the Upper Threshold Price, an
amount in USD equal to the product of (i) the excess of the Reference Price over
the Upper Threshold Price and (ii) the Number of Underlying Shares.

Physical Settlement:

If Physical Settlement is applicable, on the Settlement Date,

(i)     if the Reference Price is greater than the Upper Threshold Price, Party
B shall deliver to Party A a number of Underlying Shares equal to the Number of
Underlying Shares, against payment by Party A to Party B of an amount equal to
the product of (i) the Upper Threshold Price and (ii) the Number of Underlying
Shares;

(ii)     if the Reference Price is less than the Lower Threshold Price, Party B
shall deliver to Party A a number of Underlying Shares equal to the Number of
Underlying Shares, against payment by Party A to Party B of an amount equal to
the product of (i) the Lower Threshold Price and (ii) the Number of Underlying
Shares;

(iii)      if the Reference Price is (a) equal to or less than the Upper
Threshold Price and (b) equal to or greater than the Lower Threshold Price, then
no payment or delivery shall occur.

Telephone or facsimile number for purposes of giving notice:

 

Party A:

Telephone:          203-719-3300
Fax:                     203-719-3333

Party B:

Telephone:          (Please Advise)
Fax:

 

Security Provisions

 

Security Agreement:

The Transaction shall be subject to the Pledge and Security Agreement, pursuant
to which Party B is required to Deliver the Required Collateral and pursuant to
which UBS AG, Stamford Branch acts as Collateral Agent.

Required Collateral:

400,000.00

Underlying Shares    

Account Details

 

Account for payments
to Party A:

A/C NO 101-WA-140007-000
With UBS AG, in Stamford
ABA NO 026-007-993

Account for payments
to Party B:

(Please advise)

 

Dividend and Adjustments

 

Extraordinary dividends:

If an extraordinary dividend is declared, the Calculation Agent will decrease
the Upper Threshold Price and the Lower Threshold Price by an amount equal to
the amount of such extraordinary dividend paid, or to be paid per Share.

All other events requiring an adjustment in the terms of the Transaction shall
be governed by the adjustment provisions of the Master Agreement.

 

Special Provisions

 

Hedge Transaction:

In connection with establishing its hedge with respect to the Transaction, Party
A may execute one or more transactions with UBS Securities LLC

Related Compensation:

In connection with the Transaction, Party A has paid a commission to UBS
Financial Services

Additional Termination Events:

The occurrence of either a Hedging Disruption Event or an Excess Borrow Cost
Event shall constitute an Event of Default with respect to the portion of the
Transaction affected by the Hedging Disruption Event or the Excess Borrow Cost
Event, and the amount(s) payable, if any, by one or the other party will be
determined by the Calculation Agent as if Counterparty is the Defaulting Party.

 

          WHERE:

          "Excess Borrow Cost Event" shall mean events or circumstances
occurring any time after the Trade Date which are beyond the control of Party A
and that have resulted in Party A's inability to, after using commercially
reasonable efforts, maintain a borrow of Shares (up to a number equal to the
Number of Shares) on terms that require Party A to pay borrow costs in an amount
less than or equal to the Fixed Borrow Cost.

           "Excess Borrow Costs" for any day equals the amount per Share by
which UBS's direct or indirect average cost of borrowing the Shares for such day
exceeds the Fixed Borrow Cost.

          "Hedging Disruption Event" shall mean events or circumstances
occurring any time following the Trade Date hereof, which are beyond the control
of Party A and that have resulted in Party A's inability to, after using
commercially reasonable efforts, successfully borrow the Shares.

          "Fixed Borrow Cost" means 50 basis points.



 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

Yours sincerely,

UBS AG, LONDON BRANCH

/s/ Reed Raffel                                                  /s/Tracy
Johnson

Name: Reed Raffel                                                            
Name: Tracy Johnson
Title Associate
Director                                                  Title:Associate
Director



Accepted and agreed as of the
17th day of October 2007, year

Solitario Resources Corporation

By:/s/James R. Maronick

Name: James R. Maronick
Title: CFO

 

TC



 

[ubs.jpg]

677 Washington Boulevard
Stamford, CT 06901
Phone: (203) 719-3000

For confirmation queries contact
Timothy Clary (203) 719 4180
Steven Chan (203) 719 4524

CONFIRMATION

Solitario Resources Corporation

Dear

Solitario Resources Corporation,



We have acted as agent for you and for UBS AG, London Branch, in connection with
the transaction(s) set forth in the underlying confirmations enclosed herewith.
We have charged UBS AG, London Branch, a commission for our services. Details of
the amount of such commission will be furnished to you upon your written
request.

Please check the underlying confirmations carefully and immediately upon receipt
so that errors and discrepancies can be promptly identified and rectified. If
the enclosed confirmations correctly set forth the terms of the transaction(s),
please execute each confirmation and promptly return by facsimile.

Please return to Fax no. (203) 719-0274.
Attn. Confirmations

 

***Please return entire confirmation***

If there are any errors or discrepancies, these should be communicated
immediately to us and in any event no later than three business days after
receipt of this letter.

Very Truly Yours,

UBS Securities LLC



/s/William Boss

/s/James Poucher

William Boss



James Poucher





 

[ubs.jpg]



 

UBS AG, LONDON BRANCH

 

100 Liverpool Street

 

London EC2M 2RH

 

Documentation: Tel: +44 207 568 0673

 

Fax: +44 207 568 9895/ 9896





 

Date:                                                17 October 2007

To:                                                  Solitario Resources
Corporation ("Party B")
                                        4251 Kipling Street Suite 390
                                        Wheat Ridge, CO 80033

From:                                             UBS AG London Branch ("Party
A"),
as Transacting Branch

Re:                                                  Single Pay Collar
Confirmation
UBS Reference Number 1410057/8



The purpose of this writing (the "Confirmation") is to confirm the terms and
conditions of the Transaction entered into between us on the Trade Date
specified below (the "Transaction").

This Confirmation constitutes a "Confirmation" under, and supplements, forms
part of, and is subject to, the Master Agreement for Equity Options (dated as of
the date specified below), as may be amended and supplemented from time to time,
between you and UBS AG (the "Master Agreement"). All provisions contained in the
Master Agreement govern this Confirmation except as expressly modified below.
This Confirmation is further subject to the Pledge and Security (dated as of the
date specified below) among you, the Collars Office (as defined in the Pledge
Agreement), UBS AG London Branch, and certain others (the "Pledge Agreement").
Capitalized terms used but not defined herein shall have the meanings they are
given in the Master Agreement or the Pledge Agreement, as the context requires,
if defined therein.

Master Agreement Date:

05 October 2007

Pledge Agreement Date:

05 October 2007

Trade Date:

12 October 2007

   

General Terms

 

Underlying Shares:

Common Stock of Kinross Gold Corporation (Ticker: KGC)

Number of Underlying Shares:

400,000.00

Upper Threshold Price:

USD 24.4631

Lower Threshold Price:

USD 13.8099

Premium:

Zero

Premium Payment Date:

Not Applicable

Exercise Style:

European

Exchange:

The primary national securities market or automated quotation system on which
the Underlying Shares are admitted for trading or quoted.

Related Exchange:

The primary on which options or futures on the Shares are traded.

Expiration Date:

13 April 2010

, or, if that day is not an Exchange Business Day, the first following day that
is an Exchange Business Day.

Expiration Time:

At the close of trading on the Exchange (without regard to any extended or
after-hours trading sessions)

Automatic Exercise:

Applicable

Valuation Date:

The Expiration Date

Valuation Time:

The Expiration Time

Calculation Agent:

Party A, whose calculations shall be binding absent manifest error.

Clearance System :

The Depository Trust Company, or any successor to or transferee of such
clearance system.

Settlement Terms

 

Settlement:

The Transaction will be Cash Settled; provided, however, that Party B may elect
to require that the Transaction be Physically Settled, rather than Cash Settled,
by giving notice to Party A no later than ten Exchange Business Days prior to
the Expiration Date.

Physical Settlement:

If the Transaction is to be Physically Settled, on the Settlement Date, payment
and delivery shall be made through the Clearance System, as specified in the
Master Agreement.

Settlement Date:

Three Exchange Business Days after the Valuation Date.

Cash Settlement:

If Cash Settlement is applicable, then on the Settlement Date:

(i)     if the Reference Price is less than the Lower Threshold Price, the Cash
Settlement Amount shall be payable by Party A to Party B;

(ii)     if the Reference Price is greater than the Upper Threshold Price, the
Cash Settlement Amount shall be payable by Party B to Party A; and

(iii)     if the Reference Price is (a) equal to or greater than the Lower
Threshold Price and (b) equal to or less than the Upper Threshold Price, then no
Cash Settlement Amount shall be payable by either party.

Reference Price:

(i) The average of the VWAP Prices on each averaging date as determined by the
Calculation Agent.

VWAP Price:

Mean, for any day, the volume-weighted average per share price of Common Stock
as listed on Bloomberg Page AQR for the hours 9:30 a.m. to 4:00 p.m. New York
time.

Averaging Date:

13 April 2010

Cash Settlement Amount:

(i)     if the Reference Price is less than the Lower Threshold Price, an amount
in USD equal to the product of (i) the excess of the Lower Threshold Price over
the Reference Price and (ii) the Number of Underlying Shares; and

(ii)     if the Reference Price is greater than the Upper Threshold Price, an
amount in USD equal to the product of (i) the excess of the Reference Price over
the Upper Threshold Price and (ii) the Number of Underlying Shares.

Physical Settlement:

If Physical Settlement is applicable, on the Settlement Date,

(i)     if the Reference Price is greater than the Upper Threshold Price, Party
B shall deliver to Party A a number of Underlying Shares equal to the Number of
Underlying Shares, against payment by Party A to Party B of an amount equal to
the product of (i) the Upper Threshold Price and (ii) the Number of Underlying
Shares;

(ii)     if the Reference Price is less than the Lower Threshold Price, Party B
shall deliver to Party A a number of Underlying Shares equal to the Number of
Underlying Shares, against payment by Party A to Party B of an amount equal to
the product of (i) the Lower Threshold Price and (ii) the Number of Underlying
Shares;

(iii)      if the Reference Price is (a) equal to or less than the Upper
Threshold Price and (b) equal to or greater than the Lower Threshold Price, then
no payment or delivery shall occur.

Telephone or facsimile number for purposes of giving notice:

 

Party A:

Telephone:          203-719-3300
Fax:                     203-719-3333

Party B:

Telephone:          (Please Advise)
Fax:

 

Security Provisions

 

Security Agreement:

The Transaction shall be subject to the Pledge and Security Agreement, pursuant
to which Party B is required to Deliver the Required Collateral and pursuant to
which UBS AG, Stamford Branch acts as Collateral Agent.

Required Collateral:

400,000.00

Underlying Shares    

Account Details

 

Account for payments
to Party A:

A/C NO 101-WA-140007-000
With UBS AG, in Stamford
ABA NO 026-007-993

Account for payments
to Party B:

(Please advise)

 

Dividend and Adjustments

 

Extraordinary dividends:

If an extraordinary dividend is declared, the Calculation Agent will decrease
the Upper Threshold Price and the Lower Threshold Price by an amount equal to
the amount of such extraordinary dividend paid, or to be paid per Share.

All other events requiring an adjustment in the terms of the Transaction shall
be governed by the adjustment provisions of the Master Agreement.

 

Special Provisions

 

Hedge Transaction:

In connection with establishing its hedge with respect to the Transaction, Party
A may execute one or more transactions with UBS Securities LLC

Related Compensation:

In connection with the Transaction, Party A has paid a commission to UBS
Financial Services

Additional Termination Events:

The occurrence of either a Hedging Disruption Event or an Excess Borrow Cost
Event shall constitute an Event of Default with respect to the portion of the
Transaction affected by the Hedging Disruption Event or the Excess Borrow Cost
Event, and the amount(s) payable, if any, by one or the other party will be
determined by the Calculation Agent as if Counterparty is the Defaulting Party.

 

          WHERE:

          "Excess Borrow Cost Event" shall mean events or circumstances
occurring any time after the Trade Date which are beyond the control of Party A
and that have resulted in Party A's inability to, after using commercially
reasonable efforts, maintain a borrow of Shares (up to a number equal to the
Number of Shares) on terms that require Party A to pay borrow costs in an amount
less than or equal to the Fixed Borrow Cost.

           "Excess Borrow Costs" for any day equals the amount per Share by
which UBS's direct or indirect average cost of borrowing the Shares for such day
exceeds the Fixed Borrow Cost.

          "Hedging Disruption Event" shall mean events or circumstances
occurring any time following the Trade Date hereof, which are beyond the control
of Party A and that have resulted in Party A's inability to, after using
commercially reasonable efforts, successfully borrow the Shares.

          "Fixed Borrow Cost" means 50 basis points.



 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

Yours sincerely,

UBS AG, LONDON BRANCH

/s/ Reed Raffel                                                  /s/Tracy
Johnson

Name: Reed Raffel                                                            
Name: Tracy Johnson
Title Associate
Director                                                  Title:Associate
Director



Accepted and agreed as of the
17th day of October 2007, year

Solitario Resources Corporation

By:/s/James R. Maronick

Name: James R. Maronick
Title: CFO

 

TC



[ubs.jpg]

677 Washington Boulevard
Stamford, CT 06901
Phone: (203) 719-3000

For confirmation queries contact
Timothy Clary (203) 719 4180
Steven Chan (203) 719 4524

CONFIRMATION

Solitario Resources Corporation

Dear

Solitario Resources Corporation,



We have acted as agent for you and for UBS AG, London Branch, in connection with
the transaction(s) set forth in the underlying confirmations enclosed herewith.
We have charged UBS AG, London Branch, a commission for our services. Details of
the amount of such commission will be furnished to you upon your written
request.

Please check the underlying confirmations carefully and immediately upon receipt
so that errors and discrepancies can be promptly identified and rectified. If
the enclosed confirmations correctly set forth the terms of the transaction(s),
please execute each confirmation and promptly return by facsimile.

Please return to Fax no. (203) 719-0274.
Attn. Confirmations

 

***Please return entire confirmation***

If there are any errors or discrepancies, these should be communicated
immediately to us and in any event no later than three business days after
receipt of this letter.

Very Truly Yours,

UBS Securities LLC



/s/William Boss

/s/James Poucher

William Boss



James Poucher





 

IMG SRC="ubs.jpg">



 

UBS AG, LONDON BRANCH

 

100 Liverpool Street

 

London EC2M 2RH

 

Documentation: Tel: +44 207 568 0673

 

Fax: +44 207 568 9895/ 9896





 

Date:                                                17 October 2007

To:                                                  Solitario Resources
Corporation ("Party B")
                                        4251 Kipling Street Suite 390
                                        Wheat Ridge, CO 80033

From:                                             UBS AG London Branch ("Party
A"),
as Transacting Branch

Re:                                                  Single Pay Collar
Confirmation
UBS Reference Number 1410057/8



The purpose of this writing (the "Confirmation") is to confirm the terms and
conditions of the Transaction entered into between us on the Trade Date
specified below (the "Transaction").

This Confirmation constitutes a "Confirmation" under, and supplements, forms
part of, and is subject to, the Master Agreement for Equity Options (dated as of
the date specified below), as may be amended and supplemented from time to time,
between you and UBS AG (the "Master Agreement"). All provisions contained in the
Master Agreement govern this Confirmation except as expressly modified below.
This Confirmation is further subject to the Pledge and Security (dated as of the
date specified below) among you, the Collars Office (as defined in the Pledge
Agreement), UBS AG London Branch, and certain others (the "Pledge Agreement").
Capitalized terms used but not defined herein shall have the meanings they are
given in the Master Agreement or the Pledge Agreement, as the context requires,
if defined therein.

Master Agreement Date:

05 October 2007

Pledge Agreement Date:

05 October 2007

Trade Date:

12 October 2007

   

General Terms

 

Underlying Shares:

Common Stock of Kinross Gold Corporation (Ticker: KGC)

Number of Underlying Shares:

100,000.00

Upper Threshold Price:

USD 27.6231

Lower Threshold Price:

USD 13.8099

Premium:

Zero

Premium Payment Date:

Not Applicable

Exercise Style:

European

Exchange:

The primary national securities market or automated quotation system on which
the Underlying Shares are admitted for trading or quoted.

Related Exchange:

The primary on which options or futures on the Shares are traded.

Expiration Date:

12 April 2011

or, if that day is not an Exchange Business Day, the first following day that is
an Exchange Business Day.

Expiration Time:

At the close of trading on the Exchange (without regard to any extended or
after-hours trading sessions)

Automatic Exercise:

Applicable

Valuation Date:

The Expiration Date

Valuation Time:

The Expiration Time

Calculation Agent:

Party A, whose calculations shall be binding absent manifest error.

Clearance System :

The Depository Trust Company, or any successor to or transferee of such
clearance system.

Settlement Terms

 

Settlement:

The Transaction will be Cash Settled; provided, however, that Party B may elect
to require that the Transaction be Physically Settled, rather than Cash Settled,
by giving notice to Party A no later than ten Exchange Business Days prior to
the Expiration Date.

Physical Settlement:

If the Transaction is to be Physically Settled, on the Settlement Date, payment
and delivery shall be made through the Clearance System, as specified in the
Master Agreement.

Settlement Date:

Three Exchange Business Days after the Valuation Date.

Cash Settlement:

If Cash Settlement is applicable, then on the Settlement Date:

(i)     if the Reference Price is less than the Lower Threshold Price, the Cash
Settlement Amount shall be payable by Party A to Party B;

(ii)     if the Reference Price is greater than the Upper Threshold Price, the
Cash Settlement Amount shall be payable by Party B to Party A; and

(iii)     if the Reference Price is (a) equal to or greater than the Lower
Threshold Price and (b) equal to or less than the Upper Threshold Price, then no
Cash Settlement Amount shall be payable by either party.

Reference Price:

(i) The average of the VWAP Prices on each averaging date as determined by the
Calculation Agent.

VWAP Price:

Mean, for any day, the volume-weighted average per share price of Common Stock
as listed on Bloomberg Page AQR for the hours 9:30 a.m. to 4:00 p.m. New York
time.

Averaging Date:

12 April 2011

Cash Settlement Amount:

(i)     if the Reference Price is less than the Lower Threshold Price, an amount
in USD equal to the product of (i) the excess of the Lower Threshold Price over
the Reference Price and (ii) the Number of Underlying Shares; and

(ii)     if the Reference Price is greater than the Upper Threshold Price, an
amount in USD equal to the product of (i) the excess of the Reference Price over
the Upper Threshold Price and (ii) the Number of Underlying Shares.

Physical Settlement:

If Physical Settlement is applicable, on the Settlement Date,

(i)     if the Reference Price is greater than the Upper Threshold Price, Party
B shall deliver to Party A a number of Underlying Shares equal to the Number of
Underlying Shares, against payment by Party A to Party B of an amount equal to
the product of (i) the Upper Threshold Price and (ii) the Number of Underlying
Shares;

(ii)     if the Reference Price is less than the Lower Threshold Price, Party B
shall deliver to Party A a number of Underlying Shares equal to the Number of
Underlying Shares, against payment by Party A to Party B of an amount equal to
the product of (i) the Lower Threshold Price and (ii) the Number of Underlying
Shares;

(iii)      if the Reference Price is (a) equal to or less than the Upper
Threshold Price and (b) equal to or greater than the Lower Threshold Price, then
no payment or delivery shall occur.

Telephone or facsimile number for purposes of giving notice:

 

Party A:

Telephone:          203-719-3300
Fax:                     203-719-3333

Party B:

Telephone:          (Please Advise)
Fax:

 

Security Provisions

 

Security Agreement:

The Transaction shall be subject to the Pledge and Security Agreement, pursuant
to which Party B is required to Deliver the Required Collateral and pursuant to
which UBS AG, Stamford Branch acts as Collateral Agent.

Required Collateral:

100,000.00

Underlying Shares    

Account Details

 

Account for payments
to Party A:

A/C NO 101-WA-140007-000
With UBS AG, in Stamford
ABA NO 026-007-993

Account for payments
to Party B:

(Please advise)

 

Dividend and Adjustments

 

Extraordinary dividends:

If an extraordinary dividend is declared, the Calculation Agent will decrease
the Upper Threshold Price and the Lower Threshold Price by an amount equal to
the amount of such extraordinary dividend paid, or to be paid per Share.

All other events requiring an adjustment in the terms of the Transaction shall
be governed by the adjustment provisions of the Master Agreement.

 

Special Provisions

 

Hedge Transaction:

In connection with establishing its hedge with respect to the Transaction, Party
A may execute one or more transactions with UBS Securities LLC

Related Compensation:

In connection with the Transaction, Party A has paid a commission to UBS
Financial Services

Additional Termination Events:

The occurrence of either a Hedging Disruption Event or an Excess Borrow Cost
Event shall constitute an Event of Default with respect to the portion of the
Transaction affected by the Hedging Disruption Event or the Excess Borrow Cost
Event, and the amount(s) payable, if any, by one or the other party will be
determined by the Calculation Agent as if Counterparty is the Defaulting Party.

 

          WHERE:

          "Excess Borrow Cost Event" shall mean events or circumstances
occurring any time after the Trade Date which are beyond the control of Party A
and that have resulted in Party A's inability to, after using commercially
reasonable efforts, maintain a borrow of Shares (up to a number equal to the
Number of Shares) on terms that require Party A to pay borrow costs in an amount
less than or equal to the Fixed Borrow Cost.

           "Excess Borrow Costs" for any day equals the amount per Share by
which UBS's direct or indirect average cost of borrowing the Shares for such day
exceeds the Fixed Borrow Cost.

          "Hedging Disruption Event" shall mean events or circumstances
occurring any time following the Trade Date hereof, which are beyond the control
of Party A and that have resulted in Party A's inability to, after using
commercially reasonable efforts, successfully borrow the Shares.

          "Fixed Borrow Cost" means 50 basis points.



 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

Yours sincerely,

UBS AG, LONDON BRANCH

/s/ Reed Raffel                                                  /s/Tracy
Johnson

Name: Reed Raffel                                                            
Name: Tracy Johnson
Title Associate
Director                                                  Title:Associate
Director



Accepted and agreed as of the
17th day of October 2007, year

Solitario Resources Corporation

By:/s/James R. Maronick

Name: James R. Maronick
Title: CFO

 

TC

